        Case 3:18-cv-02106-CCC-MA Document 8 Filed 05/12/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYREE V. SCOTT,                              :   CIVIL ACTION NO. 3:18-CV-2106
                                             :
                     Petitioner              :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
FCI SCHUYLKILL,                              :
                                             :
                     Respondent              :

                                   MEMORANDUM

        Petitioner filed this Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241, seeking the recalculation of good conduct time credits to hasten his release

from confinement. Doc. 1. After the Petition was filed, Petitioner’s good conduct

time credits were apparently recalculated, and Petitioner was released from

confinement on January 8, 2020. 1 Because Petitioner is no longer in custody, it

appeared to the Court that his habeas petition should be dismissed as moot because

it no longer presents a case or controversy for which this court could provide relief.

See, e.g., Scott v. Holt, 297 F. App’x 154, 155 (3d Cir. 2000) (affirming dismissal of §

2241 petition challenging good conduct time credits as moot after petitioner was

released from custody).




    1
      The Court takes judicial notice of Petitioner’s release from the Bureau of
Prisons’ Inmate Locator, available at https://www.bop.gov/inmateloc/. The BOP
had originally calculated Petitioner’s release date to be October 12, 2020. (See Doc.
5-1 at 5.) At some point after the filing of the Petition, however, the BOP must have
recalculated Petitioner’s good conduct time credits due to Petitioner’s earlier-than-
projected release date.
         Case 3:18-cv-02106-CCC-MA Document 8 Filed 05/12/20 Page 2 of 2



      On April 6, 2020, the Court issued an order to show cause why the Petition

should not be dismissed as moot, because Petitioner had obtained the relief he was

seeking. Doc. 6. Petitioner has failed to show cause or otherwise respond to that

order, and the time for doing so has since passed. As such, the Court will dismiss

the Petition as moot.

      A separate order follows.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:        May 12, 2020




                                         2
